          Case 5:18-md-02834-BLF Document 391 Filed 03/26/19 Page 1 of 4



 1   Audrey Lo (SBN 253738)
     audrey.lo@klgates.com
 2   K&L GATES LLP
     620 Hansen Way
 3   Palo Alto, CA 94304
     Telephone: (650) 798-6700
 4   Facsimile: (650) 798-6701

 5   Steven L. Caponi
     steven.caponi@klgates.com
 6   K&L GATES LLP
     600 N. King Street, Suite 901
 7   Wilmington, DE 19801
     Telephone: (302) 416-7000
 8   Facsimile: (302) 416-7020

 9   Attorneys for Defendant
     Mavenlink, Inc.
10
                                 UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
12
     In Re: Personal Web Technologies, LLC et al.
13                                                         Case No.: 5:18-md-02834-BLF
     Personal Web Technologies, LLC and Level 3
14   Communications, LLC.                                  Case No.: 5:18-cv-05200-BLF
15                         Plaintiff,                      UNOPPOSED MOTION AND
                                                           [PROPOSED] ORDER TO WITHDRAW
16                  v.                                     AS COUNSEL FOR DEFENDANT
                                                           MAVENLINK, INC.
17   Mavenlink, Inc.,

18                         Defendant.

19

20          Pursuant to Civil L.R. 11-5, Defendant Mavenlink, Inc. (“Mavenlink”) hereby moves the

21   Court for an order permitting the withdrawal of its counsel of record, Audrey Lo and Steven L.

22   Caponi from its behalf in this action. Written notice has been given reasonably in advance to the

23   client, as well as Plaintiffs Personal Web Technologies, LLC and Level 3 Communications LLC

24   (“Plaintiffs’”). Plaintiffs indicated that they do not oppose this motion on March 25, 2019.

25

26

27

28
                                       1
       UNOPPOSED MOTION AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL FOR
                          DEFENDANT MAVENLINK, INC.
         Case 5:18-md-02834-BLF Document 391 Filed 03/26/19 Page 2 of 4



 1          Accordingly, Mavenlink respectfully requests that the Court enter an order reflecting this

 2   withdrawal and that all necessary changes be made to the Court’s records and CM/ECF system,

 3   including removing Ms. Lo and Mr. Caponi from the electronic service list in this case.

 4

 5   Dated: March 26, 2019                           By: /s/ Audrey Lo
                                                     Audrey Lo
 6                                                   Steven L. Caponi
                                                     K&L GATES LLP
 7
                                                     Attorneys for Defendant Mavenlink, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
       UNOPPOSED MOTION AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL FOR
                          DEFENDANT MAVENLINK, INC.
          Case 5:18-md-02834-BLF Document 391 Filed 03/26/19 Page 3 of 4



 1                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN JOSE DIVISION

 3   In Re: Personal Web Technologies, LLC et al.

 4   Personal Web Technologies, LLC and Level 3           Case No.: 5:18-md-02834-BLF
     Communications, LLC.
 5                                                        Case No.: 5:18-cv-05200-BLF
                           Plaintiff,
 6                                                        [PROPOSED] ORDER TO WITHDRAW
                    v.                                    AS COUNSEL FOR DEFENDANT
 7                                                        MAVENLINK
     Mavenlink, Inc.,                                     INC.
 8
                           Defendant.
 9

10          Before the Court is Defendant Mavenlink, Inc.’s Unopposed Motion to Withdraw as
11   Counsel. Having reviewed the motion, the Court is of the opinion that it should be granted.
12          It is therefore ORDERED that Defendant Mavenlink, Inc.’s Unopposed Motion to Withdraw
13   as Counsel is GRANTED. Audrey Lo of K&L Gates LLP, 620 Hansen Way, Palo Alto, CA 94304
14   and Steven L. Caponi of K&L Gates LLP, 600 N. King Street, Suite 901, Wilmington, DE 19801,
15   are withdrawn as counsel and removed from the electronic service list in this case.
16

17
                                                                 The Hon. Beth Labson Freeman
18                                                               United States District Judge

19

20

21

22

23

24

25

26

27

28
                                       3
       UNOPPOSED MOTION AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL FOR
                          DEFENDANT MAVENLINK, INC.
         Case 5:18-md-02834-BLF Document 391 Filed 03/26/19 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that a true and correct copy of the above and foregoing document has been
 3   served on all counsel of record via the Court’s CM/ECF system on March 26, 2019.
 4
                                                                /s/ Audrey Lo
 5                                                              Audrey Lo
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       4
       UNOPPOSED MOTION AND [PROPOSED] ORDER TO WITHDRAW AS COUNSEL FOR
                          DEFENDANT MAVENLINK, INC.
